                                                                    ORDERED ACCORDINGLY.


                                                                    Dated: April 3, 2019




                                                                    _________________________________
                                                                    Brenda K. Martin, Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF ARIZONA

  In re:                                             Chapter 11
  BOB BONDURANT SCHOOL OF HIGH No. 2:18-bk-12041-BKM
  PERFORMANCE DRIVING, INC.,
  Debtor.                                            STIPULATED ORDER
                                                     CONTINUING STATUS HEARING
                                                     Hearing Date: April 12, 2019
                                                     Hearing Time: 11:00 a.m.
                                                     Location: Courtroom 701



           Bob Bondurant School of High Performance Driving, Inc. (“Debtor”), the debtor and

 debtor in possession in the above-captioned bankruptcy case, Sun Valley Marina Development

 Corporation, and Stig Investments, Inc. (collectively, the “Parties”) hereby stipulate and agree to

 continue the status hearing on the Sun Valley Lease negotiations currently set for April 4, 2019

 at 10:30 a.m. to April 12, 2019 at 11:00 a.m., due to the Parties’ unexpected travel schedules that

 conflict with the April 4 date and time.

           Based on the foregoing, and good cause appearing therefore,

           IT IS HEREBY ORDERED that the status hearing currently scheduled for April 4,

 2019 is continued to April 12, 2019 at 11:00 a.m.

                                DATED AND SIGNED AS ABOVE.




 {00159914 2}
Case 2:18-bk-12041-BKM           Doc 235 Filed 04/03/19 Entered 04/03/19 15:39:27              Desc
                                  Main Document    Page 1 of 2
 Approved as to form and content:


 /s/ Warren J. Stapleton (with permission)
 Warren J. Stapleton (AZ Bar No. 018646)
 OSBORN MALEDON P.A.
 2929 North Central Ave, 21st Floor
 Phoenix, AZ 85012
 Counsel for Sun Valley Marina Development Corporation


 /s/ Benjamin J. Court (with permission)
 Benjamin J. Court
 STINSON LEONARD STREET LLP
 50 S. Sixth Street, Suite 2600
 Minneapolis, MN 55402
 Counsel for Stig Investments, Inc.




 {00159914 2}
Case 2:18-bk-12041-BKM        Doc 235 Filed 04/03/19 Entered 04/03/19 15:39:27   Desc
                               Main Document    Page 2 of 2
